                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   At WINCHESTER


 UNITED STATES OF AMERICA                          )
                                                   )        Case No. 4:19-cr-20
 v.                                                )
                                                   )        Judge Mattice
 ANTHONY GLENN BEAN and                            )
 ANTHONY DOYLE FRANKLIN BEAN,                      )



                          ENDS OF JUSTICE SCHEDULING ORDER

       Defendants Anthony Glenn Bean and Anthony Doyle Franklin Bean, by and

 through their counsel, have moved to continue the deadlines previously set in this matter.

 Defendants’ Counsel requests additional time to prepare the defense, to communicate

 with Defendants, and to review the discovery.          The Government does not oppose the

 motion.

       The Court finds that the ends of justice served by permitting this time outweigh the

 best interests of the Defendants and the public in a speedy trial because failure to grant

 such time would deny Defendants’ attorneys the reasonable time necessary for effective

 preparation,    taking    into   consideration   the     attorney’s   due   diligence.   18

 U.S.C. § 3161(h)(8)(B)(iv).

       Accordingly, Defendants’ Joint Motion for Continuance of Trial Date [Doc. 14] is

 GRANTED, and the following new trial schedule is ORDERED for Defendants Anthony

 Glenn Bean and Anthony Doyle Franklin Bean.

       1.       All motions shall be filed in this cause no later than Tuesday, December 31,

 2019. Any motion that requires the resolution of an issue of law must be accompanied




Case 4:19-cr-00020-HSM-CHS Document 15 Filed 09/03/19 Page 1 of 3 PageID #: 39
 by a supporting memorandum. E.D.TN. LR 7.1. Without such a memorandum, the

 motion will not be considered by the Court. If either party desires a Daubert hearing

 regarding expert testimony, that party shall notify the Court by Tuesday, December 31,

 2019.

         2.        Plea Bargaining shall be concluded by Tuesday, December 31, 2019 and

 any written agreement shall be executed by said date.

              3.   All requests for jury instructions shall be submitted no later than Monday,

 January 6, 2020.         A copy of the prepared jury instructions should be sent as an

 electronic mail attachment in WordPerfect format to mattice_chambers@tned.uscourts.

 gov.

         4.        A final pretrial conference shall be held before the United States District

 Judge at 3:00 p.m. on Monday, January 6, 2020 in Chattanooga, Tennessee. Prior to

 the pretrial conference, the parties shall familiarize themselves with the Rules regarding

 the      Jury         Evidence      Recording       System       (JERS)        available      at

 www.tned.uscourts.gov/jers.php. The parties shall disclose to one another and to the

 Court the technology they intend to use in the courtroom during the trial and how they

 intend to use it (e.g., display equipment, data storage, retrieval, or presentation devices).

 This disclosure shall list (1) the equipment the parties intend to bring into the courtroom

 to use and (2) the equipment supplied by the Court the parties intend to use. Further, the

 parties shall disclose to one another the content of their electronic or digital materials by

 the time of the final pretrial conference, and shall confirm the compatibility/viability of their

 planned use of technology with the Court’s equipment by the final pretrial conference.

 General information regarding equipment supplied by the Court is available on the



                                                 2

Case 4:19-cr-00020-HSM-CHS Document 15 Filed 09/03/19 Page 2 of 3 PageID #: 40
 Eastern District of Tennessee website (www.tned.uscourts.gov).           Specific questions

 about Court-supplied equipment should be directed to the courtroom deputy (directory

 available on website).

        5.    The trial of this case will be held before the United States District Judge and

 a twelve-person jury beginning on Tuesday, January 14, 2020 in Chattanooga,

 Tennessee. Counsel shall be prepared to commence trial at 9:00 a.m. on the date which

 has been assigned. If this case is not heard immediately, it will be held in line until the

 following day or any time during the week of the scheduled trial date.

               SO ORDERED this 3rd day of September, 2019.




                                                      /s/ Harry S. Mattice, Jr._______
                                                      HARRY S. MATTICE, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                             3

Case 4:19-cr-00020-HSM-CHS Document 15 Filed 09/03/19 Page 3 of 3 PageID #: 41
